In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00190-CR

IRVING WILLIAMS, Appellant                 §   On Appeal from Criminal District
                                               Court No. 4

                                           §   of Tarrant County (1426549D)

V.                                         §   October 29, 2020

                                           §   Memorandum Opinion by Justice
                                               Birdwell

THE STATE OF TEXAS                         §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to reflect the oral

pronouncement of true as to the enhancement paragraph. It is ordered that the

judgment of the trial court is affirmed as modified.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Wade Birdwell
                                          Justice Wade Birdwell